United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Centralia, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1463
Issued: March 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 31, 2020 appellant filed a timely appeal from a February 7, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 13 percent
permanent impairment of the left upper extremity, for which he previously received a schedule
award.
FACTUAL HISTORY
On December 24, 2017 appellant, then a 53-year-old carrier technician, filed a traumatic
injury claim (Form CA-1) alleging that on December 23, 2017 he sustained a left lower arm injury
1

5 U.S.C. § 8101 et seq.

when he was bitten on the arm by a dog while delivering mail in the performance of duty. He
stopped work on the date of injury. On January 24, 2018 OWCP accepted appellant’s claim for
open bite of the left forearm, initial encounter.
On January 10, 2018 appellant underwent debridement of the skin, subcutaneous tissue,
and muscle of the left forearm. He underwent split-thickness skin grafting of the left forearm open
wound with donor skin harvest from the left thigh surgery on January 26, 2018. On February 18,
2018 appellant was released to return to work with no restrictions.
On April 3, 2019 appellant filed a claim for a schedule award (Form CA-7).
OWCP, in a development letter dated July 9, 2019, requested that appellant submit a report
from his attending physician, which addressed whether he had reached maximum medical
improvement (MMI) and, if so, to evaluate permanent impairment in accordance with the standards
of the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).2 It afforded him 30 days to submit the requested information.
In response to OWCP’s July 9, 2019 development letter, appellant submitted a July 16,
2019 medical report from Dr. John W. Ellis, a Board-certified family practitioner. Dr. Ellis noted
appellant’s December 23, 2017 employment injury and that he had reviewed appellant’s medical
records. He utilized the diagnosis-based impairment (DBI) methodology set forth in Table 15-4
on page 399 of the sixth edition of the A.M.A., Guides to calculate six percent permanent
impairment of the left upper extremity for the diagnosis of traumatic amputation of extensive tissue
in the left arm and extensor tendons (similar to epicondylitis surgery and the extensor tendons).
Alternatively, Dr. Ellis determined that appellant had eight percent permanent impairment of the
left upper extremity using the range of motion methodology (ROM) set forth in the A.M.A.,
Guides. Using Table 15-33, page 474, he found six percent permanent impairment for decreased
ROM of the left elbow and three percent permanent impairment for decreased ROM of the right
elbow. Using Table 15-32, page 473, Dr. Ellis found eight percent permanent impairment for
decreased ROM of the left wrist and three percent permanent impairment for decreased ROM of
the right wrist. He subtracted the impairment ratings for decreased ROM of the left and right
elbows, resulting in three percent permanent impairment. Dr. Ellis also subtracted the impairment
ratings for decreased ROM of the left and right wrists, resulting in five percent permanent
impairment. He then combined the three percent bilateral elbow impairment rating with the five
percent wrist impairment rating to calculate eight percent permanent impairment of the left upper
extremity. Dr. Ellis further advised that appellant was entitled to a $1,000.00 schedule award for
severe disfigurement to the left arm. Lastly, he advised that appellant reached MMI on the date of
his impairment evaluation.
On November 27, 2019 Dr. Morley Slutsky, a Board-certified occupational medicine
physician, serving as a district medical adviser (DMA), reviewed a statement of accepted facts
(SOAF) and the medical record, including Dr. Ellis’ July 16, 2019 findings. He determined that
appellant had 13 percent permanent impairment of the left upper extremity under the sixth edition
of the A.M.A., Guides. Utilizing the DBI method, the DMA determined that the most impairing
2

A.M.A., Guides (6th ed. 2009).

2

diagnosis for appellant’s left elbow was epicondylitis status post surgery, which was a class of
diagnosis (CDX) of 1 with a default of C or five percent permanent impairment. He assigned a
grade modifier for functional history (GMFH) of 1 under Table 15-7 on page 406, a grade modifier
for physical examination (GMPE) of 1 under Table 15-8 on page 408, and a grade modifier for
clinical studies (GMCS) of 1 under Table 15-9 on page 410. Using the net adjustment formula
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), the DMA calculated that appellant had a net
adjustment of (1-1) + (1-1) + (1-1) = 0, equaling a grade C, five percent permanent impairment of
the left elbow. He further determined that the most impairing diagnosis for the left wrist was soft
tissue injury, which was a CDX of 1 with a default of C or one percent permanent impairment.
The DMA indicated that a GMFH was not applicable as appellant was still symptomatic. He
assigned a GMPE of 1 under Table 15-8 on page 408 and a GMCS of 1 under Table 15-9 on page
410. Using the net adjustment formula (GMPE-CDX) + (GMCS-CDX), the DMA calculated that
appellant had a net adjustment of (1-1) + (1-1) = 0, equaling a grade C, one percent permanent
impairment of the left wrist. Alternatively, he used the ROM methodology rate permanent
impairment of appellant’s left upper extremity. Regarding impairment to the left wrist, the DMA
referred to Table 15-32 on page 473 and found three percent impairment for 71 degrees of flexion,
three percent impairment 60 degrees of extension, zero percent impairment for 100 degrees of
radial deviation, and two percent impairment for 67 degrees of ulnar deviation. He combined these
impairments to equal eight percent permanent impairment of the left wrist. The DMA assigned a
grade modifier 1 for ROM under Table 15-35, page 477. Under Table 15-7, page 406, he found a
GMFH of 1 due to appellant’s QuickDASH score of 34. The DMA applied the formula (GMFH
= 1) - (grade modifier for ROM = 1), which yielded a modifier adjustment of 0. He determined
that the final impairment rating remained the same, eight percent permanent impairment of the left
wrist. Regarding impairment to the left elbow, the DMA referred to Table 15-33, page 474 and
found zero percent impairment 92 degrees of flexion, zero percent impairment for 100 degrees of
wrist extension, one percent impairment for 75 degrees of pronation, and two percent impairment
for 57 degrees of supination. He combined these impairments to equal three percent permanent
impairment of the left elbow. The DMA assigned a grade modifier 1 for ROM under Table 1535, page 477. Under Table 15-7, page 406, he found a GMFH of 1 due appellant’s QuickDASH
score of 34. He applied the formula (GMFH = 1) - (grade modifier for ROM =1), which yielded
a modifier adjustment of 0. The DMA determined that final the impairment rating remained the
same, three percent permanent impairment of the left elbow. Using the Combined Values Chart
on page 604, he combined the eight percent ROM impairment rating for the wrist and the five
percent DBI impairment for the elbow to calculate 13 percent permanent impairment of the left
upper extremity. The DMA explained that the eight percent ROM impairment rating of the left
wrist was more advantageous to appellant than the one percent DBI rating. He further explained
that the five percent DBI impairment of the left elbow was also more advantageous to appellant
than the three percent ROM rating. The DMA advised that appellant reached MMI on July 16,
2019, the date of Dr. Ellis’ impairment evaluation.
The DMA noted that Dr. Ellis improperly applied the A.M.A., Guides as he erroneously
subtracted the impairment of the affected wrist from the impairment of the unaffected wrist. He
noted Table, 15-32 on page 473 does not allow such a calculation method. The DMA noted that
the percentage of loss of ROM of the joint relative to the unaffected joint must be determined and
this would determine the amount of the impairment for the affected motion.

3

By decision dated February 7, 2020, OWCP granted appellant a schedule award for 13
percent permanent impairment of the left upper extremity. The award ran for 40.56 weeks from
July 16, 2019 through April 24, 2020 and was based on the November 27, 2019 impairment rating
of the DMA.
LEGAL PRECEDENT
It is the claimant’s burden of proof to establish permanent impairment of a scheduled
member or function of the body as a result of an employment injury.3
The schedule award provisions of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.6 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).7 The Board has approved the use
by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, the evaluator identifies the CDX, which is then
adjusted by grade modifiers of GMFH, GMPE, and GMCS.10 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11

3

See T.H., Docket No. 19-1066 (issued January 29, 2020); D.F., Docket No. 18-1337 (issued February 11, 2019);
Tammy L. Meehan, 53 ECAB 229 (2001).
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (March 2017).
8

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

9

Supra note 2 at page 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF):
A Contemporary Model of Disablement.
10

Id. at 494-531.

11

Id. at 411.

4

Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used. (Emphasis in the original.)
“If the rating physician provided an assessment using the DBI method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the [claims examiner] CE.
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DMA method, if possible, given the available
evidence.”12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than 13
percent permanent impairment of the left upper extremity, for which he previously received a
schedule award.
In support of his schedule award claim, appellant submitted a July 16, 2019 report from
Dr. Ellis who found six percent permanent impairment of the left upper extremity under the DBI
methodology set forth in the sixth edition of the A.M.A., Guides. He also used the ROM
12

FECA Bulletin No. 17-06 (May 8, 2017).

13

See supra note 7 at Chapter 2.808.6(f) (March 2017); see D.J., Docket No. 19-0352 (issued July 24, 2020).

5

methodology and found that appellant had eight percent permanent impairment of the left upper
extremity.
OWCP properly routed Dr. Ellis’ report to its DMA, Dr. Slutsky.14 In November 27, 2019
report, the DMA opined that appellant had 13 percent permanent impairment of the left upper
extremity. He utilized the DBI rating method and found that the most impairing diagnosis for
appellant’s left elbow was epicondylitis status post surgery, which was a CDX of 1 with a default
value of five percent permanent impairment. The DMA assigned grade modifiers and applied the
net adjustment formula and found a net adjustment of 1 for a permanent impairment rating of five
percent for the left elbow. He further determined that the most impairing diagnosis for the left
wrist was soft tissue injury, which was a CDX of 1 with a default of one percent permanent
impairment. The DMA assigned grade modifiers and again applied the net adjustment formula
and found a net adjustment of zero, equaling a one percent permanent impairment of the left wrist.
He also used the ROM methodology to rate appellant’s left upper extremity permanent
impairment. In calculating impairment for the left wrist, the DMA determined that appellant had
eight percent ROM permanent impairment. He found a net adjustment of 0, which resulted in
eight percent permanent impairment of the left wrist. In calculating impairment for the left elbow,
the DMA determined that appellant had three percent ROM permanent impairment. He found a
net adjustment of 0, which resulted in three percent permanent impairment of the left elbow. The
DMA determined that the final impairment rating remained the same, three percent permanent
impairment of the left elbow. Utilizing the Combined Values Chart on page 604, he combined the
eight percent left wrist impairment rating and the five percent left elbow impairment to calculate
13 percent permanent impairment of the left upper extremity. The DMA applied the higher
impairment rating of eight percent left lower extremity permanent impairment. He explained that
Dr. Ellis’ calculation of permanent impairment was improper because Table 15-32 on page 473 of
the A.M.A., Guides does not permit his subtraction of the impairment of the affected wrist from
the impairment of the unaffected wrist.
The Board finds that the DMA’s opinion constitutes the weight of the medical evidence
with respect to the permanent impairment of appellant’s left upper extremity because he properly
applied the appropriate standards of the A.M.A., Guides.15 Thus, appellant has not met his burden
of proof.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.

14

Id.

15
See O.F., Docket No. 19-0986 (issued February 12, 2020); M.C., Docket No. 15-1757 (issued March 17, 2016)
(the only medical evidence that demonstrated a proper application of the A.M.A., Guides was the report of the DMA).

6

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than 13
percent permanent impairment of the left upper extremity, for which he previously received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the February 7, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

